Hunstein, Justice,
dissenting.
I cannot agree with the conclusion reached by the majority that the appropriate level of discipline in this case is a 90-day suspension. In arriving at the appropriate sanction, I would employ the analysis set forth in my dissent in In the Matter of Ronald J. Freeman, 269 Ga. 906 (506 SE2d 872) (1998) and apply ABA Standard 5.11, applicable to attorneys who engage in serious criminal conduct or intentional conduct involving dishonesty. Because the allegations contained in the complaint reflect egregious conduct and if proved, would support the sanction of disbarment, I would decline to accept James E. Thompson’s Petition for Voluntary Discipline and remand the matter for further proceedings as provided in Part IV of the Rules and Regulations of the State Bar of Georgia. Accordingly, I must respectfully dissent to the majority’s acceptance of the 90-day sanction proposed by James E. Thompson in this case.
I am authorized to state that Justice Thompson joins in this dissent.
*91Decided October 26, 1998.
William P. Smith III, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.